Case 18-22157-jrs   Doc 31   Filed 11/18/18 Entered 11/18/18 09:36:48    Desc Main
                             Document      Page 1 of 5




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

  IN RE:                        )
                                )
  SINGLETON FOOD SERVICES, INC. )                CHAPTER 11
                                )                CASE NO. 18-22157-jrs
      Debtor.                   )


    MOTION OF DEBTOR FOR ORDER ESTABLISHING BAR DATE
               FOR FILING PROOFS OF CLAIM


         COMES NOW Singleton Food Services, Inc. (“Debtor”), debtor and

  debtor in possession in the above-captioned Chapter 11 case, by and through

  undersigned counsel, and hereby files this “Motion for Order Establishing

  Bar Date for Filing Proofs of Claim” (the “Motion”). In support of the

  Motion, Debtor shows the Court as follows:

                                  Jurisdiction

         1. This Court has jurisdiction to consider the Motion pursuant to 28

  U.S.C. §§ 157 and 1334. This matter is a core proceeding pursuant to 28

  U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§

  1408 and 1409.
Case 18-22157-jrs   Doc 31   Filed 11/18/18 Entered 11/18/18 09:36:48    Desc Main
                             Document      Page 2 of 5




                                  Background

         2.     Debtor filed a Voluntary Petition for Relief under 11 U.S.C.

  Chapter 11 on November 3, 2018.

         3. In accordance with Sections 1107(a) and 1108 of the Bankruptcy

  Code, Debtor continues to oversee its financial affairs as debtor-in-

  possession.

         4. Debtor is in the process of developing a plan of reorganization for

  successfully emerging from Chapter 11.



                                Relief Requested

         5. Debtor requests entry of an order establishing February 14, 2019

  (the “Bar Date”), as the deadline for all creditors and parties-in-interest

  asserting a claim against the Debtor arising before the Petition Date to file a

  proof of claim.

         6. Section 105 of the Bankruptcy Code codifies the inherent equitable

  powers of the Bankruptcy Court. See Croton River Club v. Half Moon Bay
                                                                               nd
  Homeowners’ Assoc., Inc., (In re Croton River Club), 52 F.3d 41, 45 (2

  Cir. 1995).




                                        2
Case 18-22157-jrs    Doc 31   Filed 11/18/18 Entered 11/18/18 09:36:48   Desc Main
                              Document      Page 3 of 5




         7. Rule 3002(c)(3) of the Federal Rules of Bankruptcy Procedure

  provides, in pertinent part, that the “court shall fix and for cause shown may

  extend the time within which proofs of claim or interest may be filed.”

         8. Establishing a proof of claim bar date would assist the Debtor with

  developing and implementing a plan of reorganization and would aid in

  administering the estate. It is important that Debtor has sufficient notice of

  all claims in order to formulate a plan of reorganization within the time

  limits set by the Bankruptcy Code. Creditors will have approximately

  eighty-nine (89) days to timely file their claims.



         WHEREFORE, Debtor requests that this Court enter an order

  establishing February 15, 2019, as the deadline for filing proofs of claim or

  interests in this case and granting such other and further relief as is deemed

  just and proper.




                                         3
Case 18-22157-jrs   Doc 31   Filed 11/18/18 Entered 11/18/18 09:36:48   Desc Main
                             Document      Page 4 of 5




         Respectfully submitted this 18th day of November 2018.



                                        /S/_________________
                                        Scott B. Riddle, Esq.
                                        GA Bar No. 604855

                                        Law Office of Scott B. Riddle, LLC
                                        Suite 1800
                                        3340 Peachtree Road NE
                                        Atlanta, Georgia 30326
                                        Phone: 404-815-0164
                                        Fax: 404-815-0165
                                        scott@scottriddlelaw.com
                                        Counsel for Chapter 11 Debtor




                                        4
Case 18-22157-jrs     Doc 31    Filed 11/18/18 Entered 11/18/18 09:36:48           Desc Main
                                Document      Page 5 of 5




                             CERTIFICATE OF SERVICE
  This is to certify that I have caused this day to be served a true and correct copy of the
  foregoing Motion to Establish Bar Date for Filing Proofs of Claim by depositing same
  in United States Mail in a properly addressed envelope with adequate postage thereon to
  the attached service list.

         Office of the United States Trustee
         Room 362 Russell Building
         75 Ted Turner Drive, SW
         Atlanta, GA 30303

         This 18th day of November 2018.



                                       _______/S/__________
                                       Scott B. Riddle, Esq.




                                               5
